DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of March 30, 2021.  The Information Disclosure Statement with a filing date of August 5, 2021, has been acknowledged.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on February 24, 2021, have been noted.

Priority:  12/13/2017
Status of Claims:  Claims 1 – 8, 16 – 18 and 21 – 28 are pending.  Claims 1, 3 and 16 – 18 have been AMENDED.  Claims 9 – 11, 13 and 20 have been CANCELLED, with Claims 12, 14, 15 and 19 having been previously CANCELLED.  Claims 21 – 28 are NEW.    
Status of Office Action:  Non-Final (RCE)

Claim Objections 
Claim 28 is objected to, based upon a minor informality as a typo.  Claim 28 indicates dependency upon Claim 29, which dependency appears to properly be from Claim 21.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method to manage transactions of a payment card by obtaining images associated with a payment transaction, performing a payment authorization for the payment transaction, defining a first priority and a second priority for images, storing a payment transaction record, the payment transaction record comprising a payment amount and the images, forming a transaction statement file listing the payment transactions, transmitting the transaction statement file to a user device, linking data associated with the payment transaction, linking data being selected by a user, identifying a priority to select a first image, and transmitting the image to the user device.  The limitations of managing transactions of a payment card, obtaining images associated with a payment transaction, authorizing, storing, comprising, forming, listing, transmitting, linking data, selecting, identifying, and transmitting the 
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a processor, a computer, and a database to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 14 – 16, 24, 25, 67, 82 – 87 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 8 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 8 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with managing transactions of a 
Independent method Claim 16, and independent product Claim 21, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 16 and 21 are substantially similar to method Claim 1. 
Claims 17 and 18, dependent from Claim 16, and Claims 22 – 28, dependent from Claim 21, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 17, 18 and 22 – 28 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with managing transactions of a payment card, obtaining images associated with a payment transaction, authorizing, storing, comprising, forming, listing, transmitting, linking data, selecting, identifying, and transmitting the image to a user device is not an inventive concept.
Therefore, Claims 1 – 8, 16 – 18 and 21 – 28 are rejected under 35 U.S.C. 101.  Claims 1 – 8, 16 – 18 and 21 – 28 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
The Examiner notes that product Claim 21, and dependent Claims 22 – 28, may additionally be subject to a rejection under 35 U.S.C. 101 regarding the claims remaining not distinct from software per se, and including adequate identification as a non-transitory storage medium.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered and found not persuasive, in-part.
The amendments to the claims have been entered.
Applicant has amended independent Claims 1 and 16, and added independent Claim 21 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, managing transactions of a payment card and transmitting images associated with a payment transaction remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is a computer improvement, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility. Additionally, neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Further, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 1, 16 and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 16 and 21, along with claims dependent from 1, 16 and 21, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, 
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive, and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20201217 & PTO 892), particularly, the limitation(s) – regarding: managing transactions of a payment card, by obtaining images associated with a payment transaction for a payment amount associated with the payment card, performing a payment authorization for the payment transaction, defining a first priority for a first image of the images, and a second priority for a second image of the images, wherein the first priority is higher than the second priority, storing in a database a payment transaction record, the payment transaction record comprising the payment amount and a reminder data file associated with the payment transaction, the reminder data file comprising the images and the first and second priorities, forming a transaction statement file listing the payment transaction relating to the payment card, the transaction statement file containing linking data associated with the payment transaction, wherein the reminder data file is accessible to a user using the linking data, wherein the user is associated with the payment card, transmitting the transaction statement file to a user device of the user, receiving an indication that the linking data associated with the payment transaction has been selected by the user, in response to receiving the indication, extracting the reminder data file from the database, identifying that the first priority is higher than the second priority to select the first image; and electronically transmitting in a first transmission to the user device, the first image to the user device while bypassing inclusion of the second image in the first transmission to cause the first image to be displayed on the user device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Borhan et al., U.S. 2013/0218721 generally identifies a method of managing payment card transactions with a computer, processor and network connections, obtaining an image associated with a payment transaction, performing a payment authorization on a transaction, storing a payment transaction record in a database along with an image(s) associated with the payment transaction, generation of a transaction statement for a user with a history of transactions, presentation to the user, and the user’s ability to export and save transactions linked to an image associated with the transaction; Dalit et al., U.S. 9,471,921 generally identifies capture of images of a customer while initiating a transaction, selection of an image captured during initiation of a transaction, capture of images of a customer while initiating a transaction at a point-of-sales terminal, image capture by a mobile device with camera, and communications with the point-of-sales terminal; Grue et al., U.S. 2015/0242443 generally identifies selecting image content to store and present on a user device; Soni, U.S. 11,003,627 generally identifies prioritizing previews relative to message content; and Aabye et al., U.S. 2015/0213560 generally identifies recording of payment transaction information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) 
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
December 2, 2021